Case 1:18-cv-04866-GBD Document 148 Filed 06/29/20 Page 1 of 2

  
  
 
  
  

EDEN P. QUAINTON
QUAINTON LAw, PLL

1001 AVENUE OF THE AMERICAS, 11 bP) 2
NEw York, NY 10018 . er A, Se,
SL hie, oF Sag
33 TYSON LANE A. ok, Ady, . “Sp
PRINCETON, NJ 085401 e a 7 i
#hy pe “Ny a
Be ef /
TELEPHONE (212) 813-8389; (609) 921-0 . a ye
FAX (212) 813-8390 ony ~ ‘
CELL: (202) 360-6296 Sly oy
EMAIL EQUAINTON@GMAIL.COM SEI a
~SYp
June 26, 2020
SO O
R
VIA ECF and FAX DEREn

Honorable George B. Daniels 020 SChedu| Onference

: 0
United States District Judge ar pumned to my 9, 2020 ig

  

Southern District of New York 5 a.m. “gust 4 1, 2020

500 Pearl Street &

New York, New York 10007 . Donde
Re: Patricia Scott Fleming, et al. v. The City of New York, et a, ONE g

Index No. 18-CV-4866 (GBD)
Request for Adjournment

 

Dear Judge Daniels,

A Status conference in the above-captioned matter is set for July 9, 2020 at 9:45 a.m.
There is currently a Letter Motion for Leave to File a Second Amended Complaint (the
“Motion”) pending before the Court. Dkt. 137, On Wednesday, June 24, 2020 I enquired of your
Honor’s clerk whether you intended to hear oral argument at the scheduled status conference. I
was told your Honor did not intend to hear argument. Because of both the ongoing logistical
difficulties created by the Covid-19 pandemic and because Plaintiff believes it would be most
productive for the status conference to be held once your Honor has had an opportunity to rule
on the Motion, Plaintiff respectfully requests that your Honor adjourn the conference to August
11, 2020, which your clerk indicated was open. I have conferred with opposing counsel and they

do not oppose the request for an extension. However, counsel for the City of New York

 
Case 1:18-cv-04866-GBD Document 148 Filed 06/29/20 Page 2 of 2

proposes, given the practicalities of the situation, that the Court instead reschedule the
conference for a date in mid-September. The medical defendants have indicated they are neutral
on the timing of any adjournment. While Plaintiff would prefer a date in August, we understand
the current constraints on the Court and the parties and defer to your Honor’s decision as to
timing.

I thank you for your courtesies in this matter.

Very truly yours,

/s/ Eden P. Ouainton
EDEN P. QUAINTON

cc: All counsel of record — via ECF

 
